Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 04/18/2022 responding to the Office Action 01/18/2022 provided in the rejection of claims 1-20.
2.    Claims 1-4, 8-11 and 15-18 are amended.

	Examiner’s Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1
a.	Shane et al. (US Pub. No. 2005/0086643 A1 – art of record).  Shane discloses 
A method of testing a target website, comprising: 
identifying, by a computing system, the target website hosted by a third party server; 
inputting, by the computing system, code associated with the target 



b.	Willams, JR. et al. (US Pub. No. 2015/0254555 A1 – art of record). Willams discloses 
A method of testing a target website, comprising: 
identifying, by a computing system, the target website hosted by a third party server; 
inputting, by the computing system, code associated with the target website into a recurrent neural network, 
learning, by the computing system, a first plurality of paths through the target website in accordance with the genetic algorithm; and 
based on the learning, identifying, by the computing system, a subset of broken paths that result in an error.

c.	Nashat Mansour (Generic Algorithm for Testing Web Applications, 2018).  Nashat Mansour discloses ...to overcome the above-mentioned challenges, our testing mechanism will reconstruct the user interface states and generate static pages having navigation paths each with a unique URL – See page 7.  Mansour does not disclose the claimed invention.
Shane and Williams and Mansour do not disclose
inputting, by the computing system, code associated with the target website into a recurrent neural network, wherein a genetic algorithm tunes hyperparameters of the recurrent neural network that define how the recurrent neural network simulates a user navigating the target website; 
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of these claimed limitations and in combination in all other limitations/elements as claimed in claim 1.  Thus, claim 1 and its depend claims are allowed.

Claim 8
Claim 8 recites limitations as the same as claim 1; therefore, claim 8 and its dependent claims are also allowed for the same reasons as claim 1.
Claim 15
Claim 15 recites limitations as the same as claim 1; therefore, claim 15 and its dependent claims are also allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gogefroid et al. (US Pub. No. 2018/0285186 A1) discloses automatically generating input grammars for grammar-based fuzzing by utilizing machine-learning techniques and sample inputs. Neural-network-based statistical learning techniques are used for the automatic generation of input grammars. Recurrent neural networks are used for learning a statistical input model that is also generative in that the model is used to generate new inputs based on the probability distribution of the learnt mode – See Abstract and specification for more details.
Arbon et al. (US Pub. No. 20190384699 A1) discloses the training includes Q-learning to learn how to navigate to a selected screen state. In some implementations, there is reuse of classifiers cross-application and cross platform – See Abstract and specification.
Rajpal et al. (US Pub. No. 2018/0365139 A1) discloses the present disclosure addresses systems and methods for using machine learning techniques for constrained mutation-based fuzz testing.
Li-dan Shou (CN 105787100 A1) discloses training a neutral network and performing parameter adjustment with an automatic parameter adjusting framework based on the genetic algorithm; calculating the correct rate of the model on the test set T; calculating a path compression ratio – See Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192